Case: 11-10843       Document: 00512132957         Page: 1     Date Filed: 02/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 1, 2013
                                     No. 11-10843
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KELLY LANCE RITCHIE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:07-CR-56-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Kelly Lance Ritchie appeals the sentence imposed after revocation of his
supervised release. Ritchie argues that his 24-month sentence is unreasonable
because the district court relied on a prohibited sentencing factor, his need for
mental health treatment, to impose or lengthen the sentence.
       Because Ritchie did not object to the reasonableness of his sentence based
upon the district court’s reference to his mental health/rehabilitative needs, our
review of that issue is limited to plain error. See United States v. Whitelaw, 580

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-10843       Document: 00512132957      Page: 2   Date Filed: 02/01/2013

                                    No. 11-10843

F.3d 256, 259-60 (5th Cir. 2009). In Tapia v. United States, 131 S. Ct. 2382,
2393 (2011), the Supreme Court held in a direct criminal appeal that a district
court “may not impose or lengthen a prison sentence to enable an offender to
complete a treatment program or otherwise to promote rehabilitation.” Even if
we assume that Tapia applies in the revocation context, see United States v.
Receskey, 699 F.3d 807, 810 (5th Cir. 2012), Ritchie has not demonstrated plain
error.
         The district court in this case stated: “I’m going to sentence the defendant
. . . to 24 months [in prison]. I will recommend that he be placed at the Medical
Center in Springfield, Missouri. This will afford adequate deterrence, protect
the public, and give the defendant an opportunity to participate in some mental
health treatment service programs.” This statement was the district court’s sole
remark regarding Ritchie’s need for treatment, and it falls far short of showing
that the district court lengthened Ritchie’s sentence of imprisonment to further
his rehabilitation. Accordingly, Ritchie has not shown that the district court
plainly erred under Tapia. See id. at 812. The judgment of the district court is
AFFIRMED.




                                           2